Citation Nr: 0902109	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for pain 
disorder associated with psychological factors and a general 
medical condition.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, with psychophysiological musculoskeletal 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cervical myofascial pain syndrome.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for 
lumbosacral strain with physiologic musculoskeletal disorder.  
After the veteran perfected his appeal with respect to this 
issue by a VA Form 9 received in June 2004, it was determined 
that the veteran's service-connected condition consisted of 
significant orthopedic and psychiatric symptomatology.  
Accordingly, in a rating decision dated in February 2007, 
separate service connection was established for pain disorder 
associated with psychological factors and general medical 
condition, with a 50 percent rating assigned, effective from 
January 15, 2003, and a rating of 40 percent was assigned for 
lumbosacral strain with psycho-physiologic musculoskeletal 
disorder, also effective January 15, 2003.  See also 
supplemental statement of the case dated in February 2007 and 
issued to the veteran in April 2007.  The veteran has 
continued his appeal with respect to this increased rating 
claim, which is now bifurcated into two separate issues.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his October 2008 Board hearing, the veteran identified 
ongoing VA treatment, including receiving prescription pain 
and psychiatric medications, as relevant to his claims.  (See 
Tr. at pp. 3-4, 6-10.)  The most recent relevant records of 
VA treatment are from January 2006.  The Board finds that the 
more recent records of VA treatment as discussed at the 
veteran's Board hearing would be useful in adjudication of 
his increased ratings claims.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

Additionally, it has been over three years and eight months 
since the veteran's last VA examination, and from the 
veteran's Board hearing testimony it appears his service-
connected conditions may have worsened.  Accordingly, new VA 
psychiatric and orthopedic examinations would be useful in 
adjudication of his claims.  See 38 U.S.C.A. § 5103A(d).

At his October 2008 Board hearing, the veteran stated that he 
had recently applied for Social Security Administration (SSA) 
disability benefits approximately two months prior to the 
hearing, though a decision by SSA had not yet been rendered.  
(Tr. at 10-11.)  The records in the possession of SSA may be 
relevant to the veteran's claims for increased ratings, and 
SSA may have rendered a decision on the veteran's disability 
benefits claim since the date of the Board hearing.  The 
Board finds that copies of the veteran's records regarding 
SSA benefits, including the medical records upon which any 
decision was based, would be useful in adjudication of his 
increased rating claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2); Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992). 

The March 2003 RO rating decision also found new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for cervical myofascial 
pain syndrome (previously finally denied by a rating decision 
in April 1994).  The veteran submitted a notice of 
disagreement in March 2003, and a statement of the case as to 
this issue was sent to the veteran in April 2004.  However, 
the veteran's June 2004 VA Form 9 was limited to the issue of 
entitlement to an increased rating for his service-connected 
low back/psychiatric disability.  A timely substantive appeal 
with respect to the veteran's petition to reopen a claim for 
service connection for cervical myofascial pain syndrome was 
not received and the decision became final.  See 38 C.F.R. 
§ 7105.  In a February 2007 supplemental statement of the 
case, issued in April 2007, and a June 2007 supplemental 
statement of the case, the RO again found that new and 
material evidence had not been received to reopen the claim 
for service connection for cervical myofascial pain syndrome.  
In effect, this constituted issuance of a rating decision 
after the prior June 2004 denial had become final, and the RO 
received the veteran's notice of disagreement in June 2007.  
No statement of the case has been received subsequent to the 
notice of disagreement.  In light of the present procedural 
posture of this issue, the Board is obligated to remand the 
issue for proper development, to include issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

In addition, in January 2008, the RO denied the veteran's 
claim for a TDIU.  The RO received the veteran's notice of 
disagreement in April 2008, but a statement of the case with 
respect to this claim has not been issued.  Accordingly, the 
Board is also obligated to remand this issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The above jurisdictional matters were addressed briefly at 
the veteran's October 2008 Board hearing before the 
undersigned Veterans Law Judge, and the veteran's 
representative agreed that the above interpretation of the 
procedural posture of the case was correct.  See October 2008 
Board hearing transcript (Tr.) at page 2.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his cervical spine 
disability, and service-connected low 
back and psychiatric disabilities.  After 
any required authorizations for release 
of medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include all 
relevant records of VA treatment dated 
from January 2006 forward.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the medical records upon 
which the decision(s) were based.  

3.  Once all available medical records 
have been received, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded VA 
examinations by appropriate orthopedic 
and psychiatric specialists for the 
purpose of determining the current 
severity of his service-connected low 
back and psychiatric disabilities.

The RO should send the claims files to 
the examiners for review, and the 
clinicians should indicate that the 
claims files were reviewed.
 
With respect to the veteran's service-
connected lumbosacral strain with psycho-
physiologic musculoskeletal disorder, the 
examiner should perform full range of 
motion studies of the low back and 
comment on the functional limitations of 
the service-connected disability caused 
by pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  To the 
extent feasible, any additional 
functional limitation should be expressed 
as limitation of motion of the lumbar 
spine in degrees. 

For the veteran's pain disorder 
associated with psychological factors and 
general medical condition the psychiatric 
examiner should specifically set forth 
each relevant diagnosis and describe the 
nature and extent of the veteran's 
psychiatric disability.  

Each examiner should also provide an 
opinion as to the extent that the 
veteran's service-connected disabilities 
affect the veteran's ability to procure 
or maintain substantially gainful 
employment.

To the extent possible, the examiners 
should distinguish functional impairment 
due to the veteran's service-connected 
disabilities from any impairment due to 
any non-service-connected disability that 
may be present.  If no such distinction 
can be provided without resort to mere 
conjecture or pure speculation, the 
examiners should so state.

4.  The RO should issue a statement of 
the case, on the appeals initiated by the 
veteran from the February 2007 
supplemental statement of the case rating 
decision on the issue of whether new and 
material evidence has been received to 
reopen a claim for entitlement to service 
connection for cervical myofascial pain 
syndrome, and the appeal initiated from 
the January 2008 rating decision on the 
issue of entitlement to a TDIU.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from those 
determinations. 

5.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

Consideration of the veteran's claims 
should include whether referral to the 
Director, Compensation and Pension, is 
warranted for the purpose of 
extraschedular consideration.  See 38 
C.F.R. § 3.321(b).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



